DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,539,276. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Present application # 16745838
US Patent # 10,539,276
1. A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: a and a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port to a second position where the cover is positioned with respect to the body member such that the single electrical port is exposed and accessible for use; wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device. 
2. The spotlight of claim 1 further comprising a first switch in communication with the microcontroller for controlling operation of the light member; and a second switch in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port.

member; a first switch in communication with the microcontroller for controlling operation of the light member; a second switch in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port; and a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it plugs into and covers the single electrical port and also covers the second switch to a second position where the cover is unplugged from the single electrical port and positioned with respect to the body member such that the single electrical port is exposed and accessible for use; wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device. 


    2. The spotlight of claim 1 wherein when the first switch is selected by a user, the microcontroller is programmed to disable operations through the single electrical port. 
5. The spotlight of claim 2 wherein the second switch is disposed at the second end of the body member adjacent to the single electrical port.
3. The spotlight of claim 1 wherein the second switch is disposed at the second end of the body member adjacent to the single electrical port. 
6. The spotlight of claim 1 further comprising a battery charging circuit in communication with the rechargeable battery and in communication with the single electrical port, the battery charging circuit disposed within the body member, the battery charging circuit also in communication with the microcontroller.
       4. The spotlight of claim 1 further comprising a battery charging circuit in communication with the rechargeable battery and in communication with the single electrical port, the battery charging circuit disposed within the body member, the battery charging circuit also in communication with the microcontroller.
7. The spotlight of claim 1 further comprising an output power supply circuit in communication with the microcontroller and with the rechargeable battery, the output power supply circuit disposed within the body member.
    5. The spotlight of claim 1 further comprising an output power supply circuit in communication with the microcontroller and with the rechargeable battery, the output power supply circuit disposed within the body member.
8. The spotlight of claim 1 wherein the single electrical port is a USB A port, a MINI-A port, a MINI-B port, a MICRO-AB port or a MICRO-B port.
    6. The spotlight of claim 1 wherein the single electrical port is a USB A port, a MINI-A port, a MINI-B port, a MICRO-AB port or a MICRO-B port.
9. The spotlight of claim 1 wherein the single electrical port has input and output energy transfer functionalities.
7. The spotlight of claim 1 wherein the single electrical port has input and output energy transfer functionalities.
10. The spotlight of claim 1 wherein the single electrical port is a universal serial bus adapter port with bidirectional capabilities with input and output energy transfer functionalities.
    8. The spotlight of claim 1 wherein the single electrical port is a universal serial bus adapter port with bidirectional capabilities with input and output energy transfer functionalities.
11. The spotlight of claim 1 wherein the microcontroller is programmed to allow either the recharging of the rechargeable battery or the powering of the external electrical device at a specific instant in time and not both at the same time.
    9. The spotlight of claim 1 wherein the microcontroller is programmed to allow either the recharging of the rechargeable battery or the powering of the external electrical device at a specific instant in time and not both at the same time.

    10. The spotlight of claim 9 wherein the single electrical port is a two-way port and acts as an input device when recharging the rechargeable battery and the acts as an output device when the rechargeable battery is providing power for the external second electrical device.
13. The spotlight of claim 1 wherein the microcontroller is programmed such that when a user presses the first switch the rechargeable battery is permitted to provide energy to the light member in connection with the light circuit.
   11. The spotlight of claim 1 wherein the microcontroller is programmed such that when a user presses the first switch the rechargeable battery is permitted to provide energy to the light member in connection with the light circuit.
14. The spotlight of claim 6 wherein the battery charging circuit is a switching regulator.
  12. The spotlight of claim 4 wherein the battery charging circuit is a switching regulator.  
15. The spotlight of claim 1 wherein the external electrical device is adapted for electrical or mechanical coupling to the single electrical port directly or through a cord.
  13. The spotlight of claim 1 wherein the external electrical device is adapted for electrical or mechanical coupling to the single electrical port directly or through a cord.  
16. The spotlight of claim 7 wherein the output power supply circuit is a buck regulator.
14. The spotlight of claim 5 wherein the output power supply circuit is a buck regulator.
17. A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: a housing formed in the shape of a spotlight, the housing having a body member having a first end and a second end, a handle protruding from the body member; a light member disposed at the first end of the body member; a light circuit in communication with the light member for energizing the light member under certain conditions, the light circuit disposed within the body member; a single electrical port accessible through the second end of the body member; a rechargeable battery in communication with the light circuit, the rechargeable battery disposed within the body member; a microcontroller disposed within the body member; a first switch in communication with the microcontroller for controlling operation of the light the second switch is disposed at the second end of the body member adjacent to the single electrical port; wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device.
18. The spotlight of claim 17 wherein the single electrical port is a universal serial bus (USB) port. 
23. The spotlight of claim 17 further comprising a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port and also covers the second switch to a second position where the cover is positioned with respect to the body member such that the single electrical port is exposed and accessible for use.
and a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it plugs into and covers the single electrical port and also covers the second switch to a second position where the cover is unplugged from the single electrical port and positioned with respect to the body member such that the single electrical port is exposed and accessible for use; wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device.

    6. The spotlight of claim 1 wherein the single electrical port is a USB A port, a MINI-A port, a MINI-B port, a MICRO-AB port or a MICRO-B port.
19. The spotlight of claim 17 wherein the single electrical port is a universal serial bus (USB) port with bidirectional capabilities with input and output energy transfer functionalities; wherein the USB port is a two-way port and acts as an input device when recharging the rechargeable battery and the acts as an output device when the rechargeable 

20. The spotlight of claim 17 further comprising a battery charging circuit in communication with the rechargeable battery and in communication with the single electrical port, the battery charging circuit disposed within the body member, the battery charging circuit also in communication with the microcontroller. 
       4. The spotlight of claim 1 further comprising a battery charging circuit in communication with the rechargeable battery and in communication with the single electrical port, the battery charging circuit disposed within the body member, the battery charging circuit also in communication with the microcontroller.
21. The spotlight of claim 17 further comprising an output power supply circuit in communication with the microcontroller and with the rechargeable battery, the output power supply circuit disposed within the body member.
5. The spotlight of claim 1 further comprising an output power supply circuit in communication with the microcontroller and with the rechargeable battery, the output power supply circuit disposed within the body member.
22. The spotlight of claim 17 wherein the external electrical device is adapted for electrical or mechanical coupling to the single electrical port directly or indirectly through a cord.
13. The spotlight of claim 1 wherein the external electrical device is adapted for electrical or mechanical coupling to the single electrical port directly or through a cord.  
24. A spotlight capable of both providing light and powering an external electrical device, said spotlight comprising: a housing formed in the shape of a spotlight, the housing having a body member having a first end and a second end, a handle protruding from the body member; a light member disposed at the first end of the body member; a light circuit in communication with the light member for energizing the light member under certain conditions, the light circuit disposed within the body member; a single electrical port accessible through the second end of the body member; a rechargeable battery in communication with the light circuit, the rechargeable battery disposed within the body member; a microcontroller disposed within the body member; a first switch in communication with the microcontroller for controlling operation of the light member; and a second switch in communication with the microcontroller for controlling or activating the single 
and a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it plugs into and covers the single electrical port and also covers the second switch to a second position where the cover is unplugged from the single electrical port and positioned with respect to the body member such that the single electrical port is exposed and accessible for use; wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device.
 3. The spotlight of claim 1 wherein the second switch is disposed at the second end of the body member adjacent to the single electrical port.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and 24 recite the limitation " the shape of a spotlight" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep (CA 2858623), in view of Stanley FatMax SL10LEDS Manual, hereinafter Stanley).
   
Regarding claim 1, Inskeep discloses a flashlight (spotlight) capable of both providing light and powering an external electrical device [Figs. 1, 3, see Summary] said flashlight comprising: a housing formed in the shape of a flashlight, the housing having a body member [see Fig. 3] having a first end [head of the body] and a second end [housing connecting the head]; a light member [4, Fig. 1] disposed at the first end of the body member [see Fig. 1]; a light circuit [3, Fig. 1] in communication with the light member for energizing the light member under certain conditions [par 0010 (when the 
wherein the microcontroller is programmed to allow energy from an external source to enter through the single electrical port and recharge the rechargeable battery and to allow energy from the rechargeable battery to exit through the single electrical port to provide energy to an external electrical device [See Fig. 1, par 0005, 0010-0011]. 
Inskeep teaches a rechargeable light source in general with capability of charging electronic devices as well as charging itself via a single electrical port but fails to teach a portable light device in the form of a spotlight with a handle protruding from the body and a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port to a second position where the cover is positioned with respect to the body member such that the single electrical port is exposed and accessible for use.
However, Stanley discloses a portable light device in the form of a spotlight with a handle [5] protruding from the body with charging capability of a rechargeable battery and a cover [7] secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port to a second position where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a portable light device in the shape of a spotlight with a handle protruding from the body and a cover secured to the body member at the second end of the body member as taught by Stanley to house the circuitry with its bi-directional charging capabilities of Inskeep and replacing the housing of Inskeep for advantages associated with a spotlight with a cover because a spotlight provides a better grip, wider lens, the ability to cover a wider range, and over a longer distance with increased visibility at night or in dark areas and a cover prevents moisture and dust from charging port.

    PNG
    media_image1.png
    1314
    906
    media_image1.png
    Greyscale

Regarding claim 2, the combination including Inskeep further discloses comprising a first switch [2] in communication with the microcontroller for controlling operation of the light member; and a second switch [7] in communication with the microcontroller for controlling or activating the single electrical port for inputting or outputting energy from or to the rechargeable battery through the single electrical port [see Fig. 1, par 0010-0011]. 
Regarding claim 4, the combination including Inskeep further discloses wherein when the first switch is selected by a user, the microcontroller is programmed to disable operations through the single electrical port [par 0010 (when the flashlight power switch 2 sends a signal to the micro-controller 5 to  activate a flashlight mode and therefore disable all other features)]. 
Regarding claim 6, the combination including Inskeep further discloses comprising a battery charging circuit [8, Fig. 1] in communication with the rechargeable battery [1] and in communication with the single electrical port [9], the battery charging circuit disposed within the body member, the battery charging circuit also in communication with the microcontroller [see Fig. 1, par 0010]. 
Regarding claim 7, the combination including Inskeep further discloses further comprising an output power supply circuit [6, Fig. 1] in communication with the microcontroller [5] and with the rechargeable battery [1], the output power supply circuit disposed within the body member [see Fig. 3]. 

Regarding claim 8, the combination including Inskeep further discloses wherein the single electrical port is a USB A port, a MINI-A port, a MINI-B port, a MICRO-AB port or a MICRO-B port [see Figs. 1-2, par 0009]. 
Regarding claim 9, the combination including Inskeep further discloses wherein the single electrical port has input and output energy transfer functionalities [see abstract, par 0005]. 
Regarding claim 10, the combination including Inskeep further discloses wherein the single electrical port is a universal serial bus adapter port with bidirectional capabilities with input and output energy transfer functionalities [see abstract, par 0005]. 
Regarding claim 11, the combination including Inskeep further discloses wherein the microcontroller is programmed to allow either the recharging of the rechargeable battery or the powering of the external electrical device at a specific instant in time and not both at the same time [par 0010, 0011]. 
Regarding claim 12, the combination including Inskeep further discloses wherein the single electrical port is a two-way port and acts as an input device when recharging the rechargeable battery and the acts as an output device when the rechargeable battery is providing power for the external second electrical device [abstract, par 0005, 0009-00011]. 
Regarding claim 13, the combination including Inskeep further discloses wherein the microcontroller is programmed such that when a user presses the first switch the rechargeable battery is permitted to provide energy to the light member in connection with the light circuit [par 0010 (power switch 2 sends a signal to the micro-controller 5 to activate a flashlight mode)]. 
Regarding claim 14, the combination including Inskeep further discloses wherein the battery charging circuit is a switching regulator [par 0010 (charging circuit 8 is a switching regulator)]. 
Regarding claim 15, the combination including Inskeep further discloses wherein the external electrical device is adapted for electrical or mechanical coupling to the single electrical port directly or through a cord [par 0009 (external device 10 can be directly coupled to the USB adapter port 9 or through an adapter USB extension cord)]. 
Regarding claim 16, the combination including Inskeep further discloses wherein the output power supply circuit is a buck regulator [par 0011]. 
Allowable Subject Matter
Claims 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 17 is allowed because the prior art of record taken alone or in combination fails to teach “the second switch is disposed at the second end of the body member adjacent to the single electrical port” and in combination with other limitations.
Claims 18-23 depend on claim 17.
Claim 24 is allowed because the prior art of record taken alone or in combination fails to teach “a cover secured to the body member at the second end of the body member, said cover movable from a first position where the cover is positioned with respect to the body member such that it covers the single electrical port and also covers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TOAN T VU/           Examiner, Art Unit 2836